                  Case 20-10343-LSS               Doc 6214        Filed 09/15/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Ref. Docket Nos. 5484, 5485, 6212, 6213

           NOTICE OF FILING OF REDLINES OF FIFTH AMENDED PLAN
      AND AMENDED DISCLOSURE STATEMENT TO THE FIFTH AMENDED PLAN

       PLEASE TAKE NOTICE that, on July 2, 2021, Boy Scouts of America and Delaware
BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the above-
captioned chapter 11 cases (together, the “Debtors”), filed the Fourth Amended Chapter 11 Plan
of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 5484] (the “Fourth
Amended Plan”) and the Amended Disclosure Statement for the Fourth Amended Chapter 11 Plan
of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 5485] (the “Fourth
Amended Disclosure Statement”) with the United States Bankruptcy Court for the District of
Delaware.

        PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the Debtors
have filed the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC [D.I. 6212] (together with its exhibits and supplements, each as may be
modified, amended, or supplemented from time to time, the “Fifth Amended Plan”) and the
Amended Disclosure Statement for the Fifth Amended Chapter 11 Plan of Reorganization for Boy
Scouts of America and Delaware BSA, LLC [D.I. 6213] (together with its exhibits and
supplements, each as may be modified, amended, or supplemented from time to time, the “Fifth
Amended Disclosure Statement”).

        PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all
parties in interest, a redline of the Fifth Amended Plan marked against the Fourth Amended Plan
is attached hereto as Exhibit 1, and a redline of the Fifth Amended Disclosure Statement marked
against the Fourth Amended Disclosure Statement is attached hereto as Exhibit 2.

        PLEASE TAKE FURTHER NOTICE that, to the extent the Debtors make further
revisions, the Debtors will file further redlined copies of such revised documents on the docket in
these chapter 11 cases.



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 6214   Filed 09/15/21    Page 2 of 2




Dated: September 15, 2021          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Paige N. Topper
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@morrisnichols.com
                                            aremming@morrisnichols.com
                                            ptopper@morrisnichols.com

                                    – and –

                                    WHITE & CASE LLP
                                    Jessica C. Lauria (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.lauria@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    Laura E. Baccash (admitted pro hac vice)
                                    Blair M. Warner (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (312) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com
                                           laura.baccash@whitecase.com
                                           blair.warner@whitecase.com

                                    ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                    IN POSSESSION
